NO. 12-21-00241-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

AUTHOR JAMES MANNING, JR.,                               §        APPEAL FROM THE
APPELLANT

V.                                                       §        COUNTY COURT AT LAW NO. 2

LONGVIEW SOCIAL SECURITY
OFFICE,                                                  §        GREGG COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        Appellant, Author James Manning, Jr., filed a pro se notice of appeal on December 21,
2021. On January 3, 2022, the Clerk of this Court notified Appellant that the notice of appeal
failed to contain the information specifically required by Texas Rule of Appellate Procedure 9.5
and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5
(service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of
appeal must be served on each court reporter responsible for preparing reporter’s record). The
notice warned that, unless Appellant filed a proper notice of appeal on or before February 2, the
appeal would be referred to the Court for dismissal. 1 On January 21, Appellant filed what we




         1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).
construe to be an amended notice of appeal. And on January 25, Appellant filed another
amended notice of appeal. Both notices still fail to comply with Rule 9.5 and Section 51.017(a). 2
         Because Appellant failed, after notice, to comply with Rule 9.5 and Section 51.017(a),
the appeal is dismissed. 3 See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’
notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because
appellant failed to comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time).
Opinion delivered January 26, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           Appellant has failed to comply with Rule 9.5 on several occasions, despite the Clerk of this Court
notifying Appellant that all documents must comply with Rule 9.5.
         3
           This Court previously dismissed another of Appellant’s appeals for failure to comply with the appellate
rules and Section 51.017(a). See Interest of A.S.M., No. 12-21-00005-CV, 2021 WL 761730 (Tex. App.—Tyler
Feb. 26, 2021, no pet.) (mem. op.) (per curiam).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 26, 2022


                                         NO. 12-21-00241-CV


                            AUTHOR JAMES MANNING, JR.,
                                     Appellant
                                        V.
                         LONGVIEW SOCIAL SECURITY OFFICE,
                                     Appellee


                            Appeal from the County Court at Law No 2
                      of Gregg County, Texas (Tr.Ct.No. 2021-1820-CCL2)


       THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this Court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3